— Order, Supreme Court, Bronx County (Louis Fusco, J.), entered on March 2, 1982, which granted plaintiff’s motion for summary judgment on the issue of gross negligence and set matter down for an assessment of damages is unanimously modified, on the law and the facts, to strike the direction to assess damages and to direct entry of judgment in favor of plaintiff for $8,000, together with interest from March 3, 1982, pursuant to a stipulation between the parties dated March 3, 1982, and otherwise affirmed, without costs. This action arises from the 1977 New York City blackout which resulted in the loss of electrical power throughout the city. The finding of gross negligence against Con Edison in Food Pageant v Consolidated Edison Co. (78 AD2d 1016, affd 54 NY2d 167), is entitled to conclusive effect under the doctrine of collateral estoppel. (See, also, Goldstein v Consolidated Edison Co. of N. Y., 93 AD2d 589.) The parties have stipulated that if the Supreme Court’s finding of liability, based on gross negligence, is sustained, then, the plaintiff’s damages are to be fixed at $8,000 together with interest thereon from March 3,1982. The affirmance of the grant of summary judgment on the issue of liability based on defendant’s gross negligence and the provisions of the stipulation render an assessment unnecessary. Concur — Kupferman, J. P., Silverman, Bloom and Alexander, JJ.